DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: SYSTEM AND METHOD FOR PROVIDING PASSENGER PROJECTION INTERFACE.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Drawings
FIGS. 5 and 8 are objected to under 37 CFR 1.83(a) because the unlabeled rectangular boxes (e.g. boxes 110, 120, 150, 160, etc. in FIGS. 5 and 8) shown in the drawings should be provided with descriptive text labels.  See 37 CFR 1.83 and 37 CFR 1.84(n).  Corrected drawing 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riitner (US 2014/0340916 A1).
As to claim 1, Riitner discloses a system for providing a passenger interface for a passenger in a seat (Riitner, Abs., “methods of operating the devices as well as lighting systems and passenger service units”), the system comprising: 
	at least one sensor (Riitner, [0020], a “first sensor unit”) adapted to sense at least one of:  
	5a position of at least one hand of the passenger, and/or a configuration of the at least one hand of the passenger, and/or a direction of movement of the at least one hand of the passenger, the at least one sensor being adapted to generate a signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration of the at least 10one hand of the passenger and/or the direction of movement of the at least one hand of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); 
	a controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) communicatively connected to (Riitner, see FIG. 1A) the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) for receiving at least the signal therefrom (Riitner, FIG. 1A, [0055], “the providing of an continuous adaptable operator surface and the detecting of incoming signals will be done with the aforementioned combination of the first and second sensor unit, sensor assembly 70 and operator system 300”), the controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) being communicatively connected to (Riitner, see FIG. 1A) at least one passenger controllable 15feature, the controller being adapted to control the at least one passenger controllable feature based on the signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration 
	a projector (Riitner, FIG. 5, [0065], “laser projection 40”) communicatively connected to (Riitner, see FIG. 1A) the controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”), 20the projector (Riitner, FIG. 5, [0065], “laser projection 40”) being adapted to project a passenger interface onto a predetermined surface, placement of the projected passenger interface being determined by the controller based at least on the signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration of the at least one hand of the passenger and/or the direction of movement of the at least one hand of the passenger (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows the virtual touch pad 41.3 provided by a laser projection 40 of an lighten device 1000 on a passenger's hand 511, flexible in size and position wherein the virtual touch panel 41.3 adjoin a physical touch panel 600 which interacts with the virtual touch panel. In this case the lighting device 1000 is combined with the physical touch panel and placed nearby to the touch panel. This offers as a new feature in a passengers cabin a simply implementation for the continuous adaptable laser projection which increased the flexibility of a permanent installed physical touch panel”).  

claim 2, Riitner discloses the system of claim 1, wherein the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) and/or the controller are adapted to determine an intended interaction with the passenger interface by the passenger based on a placement of the at least one hand of the passenger on the predetermined surface (Riitner, FIG. 3, [0063], “FIG. 3 shows the implementation of the described light projection of FIG. 1, in this case the operator surface 41.3 is in form of a touch pad on the suitable body; here the inside area of the passenger' hand 511 and the incoming touch signal 35”).  
	As to claim 3, Riitner discloses the system of claim 1, wherein the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) is adapted to determine an intended interaction with the passenger interface by the passenger based on movement of the at least one hand of the passenger between the projector and the predetermined surface (Riitner, FIG. 4, [0064], “As shown in FIG. 4 a holographic film 41.4 for an operator plane is also possible. The handling of a 3-D virtual touch pad in a passenger's hand 511 is much more convenient and useful and would offer the possibility to replace a physical remote control by a virtual remote control”).  
	As to claim 4, Riitner discloses the system of claim 1, wherein the at least one passenger controllable feature includes at least one of: an overhead light (Riitner, [0056], “the light projection itself will be regulated on one hand by the passenger's incoming signals and on the other hand by the sensor units, naturally controlled by the control connected sensor assembly and the operator system 300”); and/or an air supply; and/or a sound system with controllable volume; and/or  10a window shade system for selectively closing and opening a window shade.  
	As to claim 13, Riitner discloses the system of claim 1, wherein the passenger interface (Riitner, FIG. 5, [0065], the “virtual touch pad 41.3 provided by a laser projection 40”) projects buttons (Riitner, see FIG. 3) for controlling at least one of:  30a passenger controllable feature 
	As to claim 15, it differs from claim 1 only in that it is the method performed by the system of claim 1.  It recites the similar limitations as in claim 1, and Riitner discloses them.  Please see claim 1 for detailed analysis.
	As to claim 16, Riitner discloses the method of claim 15, wherein the passenger interface is a projected button display (Riitner, e.g., see FIG. 5, [0065], “touch pad 41.3” has buttons).   
	As to claim 17, Riitner discloses the method of claim 15, wherein the second signal is indicative of the position of the hand of the passenger on the predetermined surface (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”).  
	As to claim 18, Riitner discloses the method of claim 15, wherein the second signal is indicative of at least one of the 10position and/or the configuration and/or the movement of the hand of the passenger between the predetermined surface and the at least one sensor (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, 19-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Petrisor (US 2014/0192268 A1).
	As to claim 5, Riitner teaches the system of claim 1, wherein: 
	the projector is a first projector (Riitner, FIG. 5, [0065], “laser projection 40”); 
the predetermined surface is a first predetermined surface (Riitner, FIG. 5, [0056], e.g., “the passenger’s hand 511”).
	Riitner fails to explicitly teach “the system further comprises: a second projector communicatively connected to the controller, the second projector being adapted for projecting at least one media display onto a second predetermined surface”.
However, Petrisor teaches the concept of a second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) communicatively connected to (Petrisor, see FIG. 4) the controller (Petrisor, FIG. 4, [0024], “seat end overhead processors 410-414”), the second projector see FIG. 1) onto a second predetermined surface (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “virtual touch panel 41.3” taught by Riitner to further control the “overhead projectors 210, 212, 214”, as taught by Petrisor, in order to provide a “personal interactive overhead projection IFE system” (Petrisor, [0004]).
	As to claim 7, Petrisor teaches the system of claim 5, wherein:  
	25at least a portion of the second predetermined surface (Petrisor, FIG. 1, [0021], “upper surface 160” of “tray table 130”) is selectively moveable between at least a horizontal position (Petrisor, e.g., see FIG. 1) and a tilted position (Petrisor, e.g., see FIG. 5); and 
	the second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) is adapted to project the at least one media display onto the portion (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”) when the portion is arranged in the horizontal position (Petrisor, e.g., see FIG. 1) and when the portion is arranged in the tilted position (Petrisor, e.g., see FIG. 5).  Examiner renders the same motivation as in claim 5.
	As to claim 8, Riitner in view of Petrisor fails to explicitly teach the system of claim 5, wherein:13943886.1 33380/86-23 –the second predetermined surface is selectively moveable between at least a deployed position and a stored position.
nd predetermined surface) is selectively moveable between a deployed position (open) and a store position (close).
	Riitner in view of Petrisor fails to explicitly teach “the second projector being adapted to project the at least one media display onto the second predetermined surface only when the second predetermined surface is arranged in the 5deployed position”.
	However, given that Petrisor already teaches the concept of using the table (tray) top as a display surface, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “overhead projectors 210, 212, 214” to project media display only when the “tray table 130” is in the deployed position (open) as an engineering choice to reduce power consumption, etc.
	As to claim 19, Riitner in view of Petrisor teaches the method of claim 15, wherein: the projector is a first projector (Riitner, FIG. 5, [0065], “laser projection 40”);  
	15the predetermined surface is a first predetermined surface (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows the virtual touch pad 41.3 provided by a laser projection 40 of an lighten device 1000 on a passenger's hand 511, flexible in size and position wherein the virtual touch panel 41.3 adjoin a physical touch panel 600 which interacts with the virtual touch panel. In this case the lighting device 1000 is combined with the physical touch panel and placed nearby to the touch panel. This offers as a new feature in a passengers cabin a simply implementation for the continuous adaptable laser projection which increased the flexibility of a permanent installed physical touch panel”); and 
	the method further comprises: 

	As to claim 20, it recites the similar limitations as in claim 8, and Examiner takes an Official Notice and renders the same motivation as in claim 8.  Please see claim 8 for detailed analysis.
	As to claim 21, it recites the similar limitations as in claim 7, and Petrisor teaches them.  Please see claim 7 for detailed analysis.
	As to claim 22, Petrisor teaches the method of claim 19, further comprising projecting, by a third projector (Petrisor, FIGS. 1-2, [0022], e.g., another one of “overhead projectors 210, 212, 214”), a visual media onto a third predetermined surface (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”).  Examiner renders the same motivation as in claim 5.
	As to claim 23, Riitner in view of Petrisor teaches the method of claim 19, further comprising: 
	receiving, by the controller from the at least one sensor, a third signal indicative of at least one of a position of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a configuration of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a direction 15of movement of the hand of the passenger (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows 
	projecting, by a third projector (Petrisor, FIGS. 1-2, [0022], e.g., another one of “overhead projectors 210, 212, 214”), a visual media onto a third predetermined surface, based on the third signal (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”).  Examiner renders the same motivation as in claim 5.
 	As to claim 24, it recites the similar limitations as in claim 8, and Examiner takes an Official Notice and renders the same motivation as in claim 8.  Please see claim 8 for detailed analysis.
	As to claim 26, Riitner teaches the method of claim 23, further comprising: receiving, by the controller from at least one passenger sensor, a fourth signal indicative of at least one of:  5a position of a head of the passenger, and/or a position of a body of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Petrisor (US 2014/0192268 A1) Patel et al. (US 9,092,136 B1, IDS dated Jan. 31, 2020).
As to claim 6, Petrisor teaches the system of claim 5, wherein: the second predetermined surface is a table top (Petrisor, FIG. 1, [0021], “upper surface 160” of “tray table 130”).  
Petrisor fails to explicitly teach the first predetermined surface is a ledge generally adjacent to the seat.
However, Patel teaches the concept that the first predetermined surface is a ledge (Patel, see FIGS. 1-2, “side ledge of the aircraft cabin”) generally adjacent to the seat (Patel, see FIGS. 1-2).
At the time of effective filing date, it would have been obvious to substitute the “1st sensor unit 20” and “laser projection 40” taught by Riitner with the “projected keyboard 22”, as taught by Patel, in order to simplify the user interface as a matter of engineering choice.

Claims 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Petrisor (US 2014/0192268 A1) and Huonker (US 2014/0192268 A1).
	As to claim 9, Riitner in view of Petrisor fails to explicitly teach the system of claim 5, further comprising: a third projector for projecting a visual media onto a wall surface disposed generally opposite the seat, the third projector being communicatively connected to the controller.  
	However, Huonker teaches the concept of a third projector (Huonker, FIG. 2, [0037], “image projection device 2”) for projecting a visual media onto a wall surface disposed generally opposite the seat (Huonker, FIG. 2, [0037], “arranged at the top or on a headrest of a seat element 1 and can image the imaging region 3 on the side wall or on an overhead region”), the third projector (Huonker, FIG. 2, [0037], “image projection device”) being communicatively connected to the controller (Huonker, FIG. 4, [0040], “control unit 4”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “virtual touch panel 41.3” taught by Riitner to further control the “image projection device 2”, as taught by Huonker, in order to provide “image elements on flexible imaging regions” (Huonker, [0005]).
As to claim 10, Riitner in view of Petrisor and Huonker fails to explicitly teach the system of claim 9, wherein the visual media is at least a portion of the at least one media display projected by the second projector.
However, Examiner takes an Official Notice that it is old and well known in the art to display the same visual media onto two different projection displays for the purpose of, e.g., presentation.

As to claim 12, Rittner teaches the system of claim 9, further comprising at least one passenger sensor communicatively connected to the controller, the passenger sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) being adapted to determine at least one of: a position of a head of the passenger; and/or a position of a body of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); and/or  25a change in position of at least one of the head of the passenger and the body of the passenger.  
	As to claim 14, Riitner in view of Petrisor and Huonker teaches a system for providing a plurality of passenger interfaces for a passenger in a seat (Riitner, Abs., “methods of operating the devices as well as lighting systems and passenger service units”), the 5system comprising: 
	a first projector (Patel, FIG. 1, “projector system 20”) for projecting a button display (Patel, see FIGS. 1-2, e.g., “projected keyboard 22”) onto a side ledge (Patel, FIGS. 1-2, “side ledge 18”) disposed near the seat (Patel, see FIGS. 1-2); 
	a second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) for projecting a first media display onto a table top disposed near the seat (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, 
	a third projector (Huonker, FIG. 2, [0037], “image projection device 2”) for projecting a second media display onto a side wall opposite the seat (Huonker, FIG. 2, [0037], “arranged at the top or on a headrest of a seat element 1 and can image the imaging region 3 on the side wall or on an overhead region”);  
	10at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) adapted to sense at least one of: a position of at least one hand of the passenger, and/or a configuration of the at least one hand of the passenger, and/or a direction of movement of the at least one hand of the passenger, with respect to at least one of the button display and/or the first media display (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); and  
	15a controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) communicatively connected to the first projector (Patel, FIG. 1, “projector system 20”), the second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”), the third projector (Huonker, FIG. 2, [0037], “image projection device 2”), and the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”).  Examiner renders the same motivation as in claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Petrisor (US 2014/0192268 A1), Huonker (US 2014/0192268 A1) and Coburn (US 2018/0052494 A1).
As to claim 11, Riitner in view of Petrisor and Huonker fails to explicitly teach the system of claim 9, further comprising at least one seat sensor communicative 15connected to the controller, the at least one seat sensor being adapted for determining at least one of: a translational position of the seat; a recline angle of the seat; and a presence of the passenger in the seat.  
However, Coburn teaches the concept that the at least one seat sensor being adapted for determining at least one of: a translational position of the seat; a recline angle of the seat (Coburn, FIG. 3, [0026], “determine a display angle based on the detected seat-back angle 340” → “generate a control signal to actuate the at least one motor for adjusting the display according to the determined display angle”); and a presence of the passenger in the seat.
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image projection device 2” taught by Huonker and the “overhead projectors 210, 212, 214” taught by Petrisor to be controlled based further on the “detected seat-back angle 340”, as taught by Coburn, in order to provide an “automatic display adjustment system for a vehicle” (Coburn, [0005]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Petrisor (US 2014/0192268 A1) and Coburn (US 2018/0052494 A1).
As to claim 25, Coburn teaches the method of claim 23, further comprising:  25receiving, by the controller from at least one seat sensor, a fourth signal indicative of at least one of: a 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Davis et al. (US 2019/0121522 A1) teaches the concept of “an adaptive graphical user interface … and adapt an AGUI display to any object, device, clothing, equipment … vehicle” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

Mar. 26, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***